Title: From Thomas Jefferson to Joseph Yznardi, Sr., 24 March 1801
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.



Dear Sir
Washington Mar. 24. 1801.

In your favor of the 18th. you mention having for disposal two casks of white & red Sherry, and one of Malaga. if the Sherry be dry, I will gladly take them, as also the Malaga. if you could order for me a pipe of dry Pacharetti, and one of dry Sherry of the first qualities, to be forwarded from Spain by the first safe occasion I should be obliged to you. I presume you have persons there on whom you can rely for the quality, tho’ absent yourself. I wish the wines as old as could be got, so as to be ready for immediate use. accept assurances of my great esteem and respect.

Th: Jefferson

